Exhibit 10.26

PERFORMANCE-BASED RESTRICTED SHARES AGREEMENT
PURSUANT TO THE
ROYAL CARIBBEAN CRUISES LTD. 2008 EQUITY INCENTIVE PLAN




Name of Grantee
 
Grant Date
 
Target Number of Performance Shares
 
Maximum Number of Performance Shares
 
Value of Each Performance Share on Grant Date
 
Performance Period
 

 
This Performance-Based Restricted Shares Agreement (this “Agreement”) is dated
as of __________ and is entered into between Royal Caribbean Cruises Ltd. (the
“Company”) and _______________, an employee of the Company. This Agreement is
made pursuant to the provisions of the Royal Caribbean Cruises Ltd. 2008 Equity
Incentive Plan (the “Plan”) and consists of this document and the Plan.
The Company and the Grantee hereby agree as follows:



1 of 7



--------------------------------------------------------------------------------



Definitions
Capitalized terms used and not defined in this Agreement shall have the meanings
given to them in the Plan. The following terms shall have the following meanings
for purposes of this Agreement:
“Applicable Age Requirement” means the age of 62 or above.
“Applicable Service Requirement” means 15 years of continuous employment by the
Company or an Affiliate of the Company.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Involuntary Termination of Service” means a Termination of Service by reason of
action by the Company without Cause, action by the Grantee for Good Reason or,
if Grantee is a member of the Board of Directors, failure of the Grantee to be
nominated for election or elected.
“Performance Shares” shall mean that number of restricted Shares listed above as
the “Maximum Number of Performance Shares”.
“Qualifying Criteria” means, collectively, the Applicable Age Requirement and
the Applicable Service Requirement.
“Required Service Date” shall mean the first anniversary of the Grant Date or,
if later, the first anniversary of the date that the Grantee first meets both of
the Qualifying Criteria.
“Shares” shall mean shares of the Company’s common stock, par value $0.01 per
share.
Grant of Performance Shares
The Company hereby issues and grants to the Grantee the Performance Shares,
subject to and in accordance with the terms, conditions and restrictions set
forth in the Agreement.
Vesting
Following the last day of the Performance Period, the Committee shall determine
the exact number of Shares that the Grantee is entitled to under this Agreement
(the “Actual Number of Performance Shares”) based on [insert applicable
metrics]. Please refer to the performance matrix on Schedule A hereto which sets
forth how the Actual Number of Performance Shares is calculated.
Performance Shares in an amount equal to the Actual Number of Performance Shares
shall become vested as of the date of the Committee’s determination of
performance in accordance with the preceding paragraph (the “Vesting Date”). Any
Performance Shares which do not become vested as of the Vesting Date shall be
forfeited to the Company without consideration or any further action by the
Grantee or the Company.


2 of 7



--------------------------------------------------------------------------------



Forfeiture; Early Vesting Events
Unless otherwise specified in this Agreement, if Grantee has a Termination of
Service prior to the Required Service Date, any Performance Shares that are not
vested as of the effective date of termination (the “Termination Date”) shall be
forfeited to the Company without consideration or any further action by the
Grantee or the Company.
On and after the Required Service Date, the Performance Shares granted hereunder
will, subject to the early vesting provisions of paragraphs A and B below,
remain outstanding and eligible to vest on the Vesting Date without regards to
whether Grantee has had a Termination of Service prior to the Vesting Date.
A. Early Vesting Event: Death or Disability
If the Grantee has a Termination of Service by reason of his/her death or
Disability prior to the Vesting Date, the Grantee shall vest as of the
Termination Date in a number of shares equal to the Target Number of Performance
Shares.
B. Early Vesting Event: Termination Following Change in Control
If, prior to the Vesting Date, (i) there is a Change in Control of the Company
and (ii) within 12 months of such change, the Grantee has an Involuntary
Termination of Service (a “Change in Control Vesting Event”), the Grantee shall
vest as of the Termination Date in a number of shares equal to the Committee’s
then best estimate of the Actual Number of Performance Shares.
Dividends; Rights as Shareholder
The Grantee shall be the record owner of the Performance Shares until or unless
such Performance Shares are forfeited pursuant to the terms of this Agreement,
and as a record owner shall be entitled to all rights of a common stock holder
of the Company, including without limitation, voting rights with respect to the
Performance Shares; provided that the Performance Shares shall be subject to the
limitations on transfer and encumbrance set forth in “Restrictions on Transfer”
below.
In addition, notwithstanding the foregoing, dividends with respect to the
Performance Shares shall accrue (but not get paid) during the period beginning
on the Grant Date and ending on the applicable vesting date, at which time such
accrued dividends shall be paid out in the form of cash. The accrued dividends
that shall be paid out shall be only such amount that has accrued with respect
to the number of Performance Shares that vest on such vesting date. The Grantee
shall have no rights with respect to any accrued dividends in respect of
Performance Shares that do not vest for any reason.
Restrictions on Transfer
Prior to the vesting of any Performance Share, the Grantee may not voluntarily
or involuntarily, by operation of law or otherwise, assign, pledge, transfer,
sell or otherwise dispose of or encumber such Performance Share or the
Participant’s rights in connection with such Performance Shares, except as
provided in the Plan. Any assignment, pledge, transfer, sale or other
disposition or encumbrance, voluntary or involuntary, of the Grantee’s
Performance Shares made, or any attachment, execution, garnishment, or lien
issued against or placed upon the Performance Shares, other than as so
permitted, shall be void.


3 of 7



--------------------------------------------------------------------------------



Restrictive Covenants
The Grantee acknowledges and recognizes that his or her services to be rendered
to the Company and/or its Affiliates are of a special and unusual character that
have a unique value to Company and the conduct of its business, the loss of
which cannot adequately be compensated by damages in an action at law. In view
of the unique value to Company of the services of the Grantee, and because of
the confidential information to be obtained by or disclosed to the Grantee, and
as a material inducement to Company providing this grant of Performance Shares
to the Grantee, the Grantee agrees to the provisions of Schedule B attached
hereto (the “Restrictive Covenants”). For the avoidance of doubt, the
Restrictive Covenants contained in this Agreement are in addition to, and not in
lieu of, any other restrictive covenants or similar covenants or agreements
between the Grantee and the Company or any of its Affiliates, including but not
limited to, any employment agreement between Grantee and the Company or any of
its Affiliates.
Standard Terms and Conditions
Please refer to Schedule C, incorporated herein by reference, which sets forth
standard terms and conditions applicable to the grant of Performance Shares.

By the signatures below, the Grantee and the authorized representative of the
Company acknowledge agreement to this Performance-Based Restricted Shares
Agreement as of the Grant Date specified above.
 




Royal Caribbean Cruises Ltd.                Grantee:
 


 By:
___________________________            _____________________________________
                    



4 of 7



--------------------------------------------------------------------------------



SCHEDULE A
The Actual Number of Performance Shares to which the Grantee will be entitled
hereunder will be calculated by the Committee based on the Company’s [insert
relevant performance metric(s)]. Specifically, the Committee shall calculate the
Actual Number of Performance Shares by multiplying the Grantee’s Target Number
of Performance Shares by the applicable percentage determined as set forth below
based on the Company’s [insert relevant performance metric(s)] for the specified
[insert performance period(s)]. As noted in this Agreement, special rules apply
under certain circumstances, such as death, disability and termination following
a change-in-control.
[Insert relevant information regarding calculation of performance metric(s)]
The Committee will adjust [insert performance metric(s)] for fuel price
variances from prices used in determining the Target below. The Committee also
may, in certain circumstances and in its sole discretion, make adjustments to
[insert performance metric(s)] for purposes of this Agreement for those unique
or unusual events that are outside the bounds of management’s control in order
to better reflect the Company’s core results, provide the intended benefit and
to make the performance evaluation as relevant as possible.
The following table shall apply for calculating this Award:
Payout amount for levels of [insert performance metric(s)] between the maximum
and threshold achievement shall be interpolated on a straight-line basis
(rounded up to the nearest integer).  The number of Actual Number of Performance
Shares cannot exceed the Maximum Number of Performance Shares.





5 of 7



--------------------------------------------------------------------------------



SCHEDULE B
RESTRICTIVE COVENANTS
Grantee hereby covenants and agrees that Grantee will not, directly or
indirectly, whether as principal, agent, trustee or through the agency of any
corporation, partnership, association or agent (other than as the holder of not
more than five percent (5%) of the total outstanding stock of any company the
securities of which are traded on a regular basis on recognized securities
exchanges for the [___]-year period immediately following the termination of
Grantee’s employment under any circumstances (the "Non-competition Period"), for
any reason, serve as or be a consultant to or employee, officer, agent, director
or owner of another entity engaged in cruises, with a minimum fleet size of
1,000 berths (including ships under construction or publicly announced to be
built), or cruise related businesses of any such entity.
Grantee further agrees that during the Non-competition Period, he or she shall
not: (i) employ or seek to employ any person who is then employed or retained by
the Company or its Affiliates (or who was so employed or retained at any time
within the six (6) month period prior to the last day of Grantee’s employment
with the Company); or (ii) solicit, induce, or influence any proprietor,
partner, stockholder, lender, director, officer, employee, joint venturer,
investor, consultant, agent, lessor, supplier, customer or any other person or
entity which has a business relationship with the Company or its Affiliates at
any time during the Non-competition Period, to discontinue or reduce or modify
the extent of such relationship with the Company or any of its Affiliates.
Employee has carefully read and considered the provisions of this Agreement and
agrees that the restrictions set forth are fair and reasonable and are
reasonably required for the protection of the interests of the Company, its
officers, directors, shareholders, and other employees and for the protection of
the business of Company. Grantee acknowledges that he or she is qualified to
engage in businesses other than that described in the first paragraph of this
Schedule B. It is the belief of the parties, therefore, that the best protection
that can be given to Company that does not in any way infringe upon the rights
of Grantee to engage in any unrelated businesses is to provide for the
restrictions described above. In view of the substantial harm which would result
from a breach by Grantee of this Schedule B, the parties agree that the
restrictions contained herein shall be enforced to the maximum extent permitted
by law. In the event that any of said restrictions shall be held unenforceable
by any court of competent jurisdiction, the parties hereto agree that it is
their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of any limitation deemed unenforceable and that
as so modified, the covenant shall be as fully enforceable as if it had been set
forth herein by the parties.

6 of 7



--------------------------------------------------------------------------------



SCHEDULE C


STANDARD TERMS AND CONDITIONS


The following terms and conditions apply to the grant of Performance Shares
under this Agreement.
Application of Plan; Administration. This Agreement and the Grantee’s rights
under this Agreement are subject to all the terms and conditions of the Plan, as
it may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt. It is expressly understood that the Committee that
administers the Plan is authorized to administer, construe and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Grantee to the extent
permitted by the Plan. Any inconsistency between this Agreement and the Plan
shall be resolved in favor of the Plan.
Recovery of Erroneously Awarded Compensation. In the event:
•
required under regulations adopted under the Dodd Frank Wall Street Reform and
Consumer Protection Act;

•
the Company’s financial statements covering the Performance Period are restated
due to material non-compliance with financial reporting requirements within two
years of the end of the Performance Period; or

•
the Committee determines, in consultation with the Company’s Audit Committee,
that there is a high likelihood that an out-of-period adjustment to the
Company’s financial statements covering the Performance Period would be deemed
to be material because there is alleged misconduct of one or more participants
hereunder associated with the adjustment and, absent the adjustment, the
benefits payable hereunder to such participant(s) would be materially greater,

the Committee may require the Grantee to forfeit and/or repay an amount equal to
the difference between the amount actually awarded pursuant to this Agreement
based on the erroneous financial data and the amount of compensation that should
have been awarded to the Grantee pursuant to the this Agreement under the
accounting restatement or the adjusted financial statements, as applicable, as
determined by the Committee in its sole discretion taking into account those
factors the Committee determines necessary or appropriate.
Governing Law. To the extent not preempted by U.S. federal law, this Agreement
shall be governed and interpreted in accordance with the laws of the State of
Florida, except that no effect shall be given to any conflicts of laws
principles that would require the application of the laws of a state or
territory other than Florida. Additionally, the Company and the Grantee agree
that the federal and state courts located in the Southern District of Florida or
Miami-Dade County, Florida will have personal jurisdiction over them to hear all
disputes regarding, or related to, this Agreement. The Company and the Grantee
further agree that venue will be proper only in the Southern District of Florida
or Miami-Dade County, Florida and they waive all objections to that venue.
Tax Liability and Withholding.  Upon the vesting of any Performance Shares or at
any such time as required under applicable law, except to the extent the Grantee
and the Company have agreed otherwise, a number of Shares having a fair market
value equal to the minimum applicable withholding taxes, liabilities, and
obligations (“Withholding Taxes”) required to be withheld in respect of the
Shares shall be automatically delivered to the Company (rounded up to the
nearest whole Share), in satisfaction of such Withholding Taxes. The number of
Shares to be used for payment shall be calculated using average of the high and
low trading price per Share on the New York Stock Exchange (or other principal
exchange on which the Shares then trade) on the trading day immediately prior to
the date of delivery of the Shares.



7 of 7



--------------------------------------------------------------------------------



No Right to Continued Employment.  This Agreement shall not confer upon an
employee any right to continue employment with the Company or any Affiliate, nor
shall this Agreement interfere in any way with the Company’s or Affiliate’s
right to terminate such employment at any time.


Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s common
stock shall be increased, reduced or otherwise changed, the Performance Shares
shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Grantee hereunder.
Participation in Plan. The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares.  The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
Amendments to the Plan. Subject to the terms of the Plan, the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Grantee’s rights under this Agreement without the Grantee’s consent.
Compliance with Laws. This Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
stock exchanges as may be required.
Severability. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

8 of 7

